DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/835,604 filed on 03/31/2020. Amendments filed on 06/17/2021 has been acknowledged and accepted. Claims 1, 7, 9, 13 and 14 have been amended. Claims 1-4, 6-7, 9- 14, and 16 are currently pending and have been considered below. Claims 5, 8 and 15 have been cancelled. Claim 16 has been added.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no PCT/CA2018/000035, filed on 02/22/2018 (along with two provisional applications no 62/462,523 and 62/489,764, filed on 02/23/2017 and 04/25/2017, respectively)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding the claim 1, the term "substantially tangential" in claim 5 is a relative term which renders the claim indefinite.  The term substantially tangential is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-4, 6 and 16 are rejected as they depend on claim 1.

Allowable Subject Matter
Claims 1-4, 6 and 16 would be would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C 112 (b) or 35 U.S.C 112 (pr-AiA), 2nd paragraph, set forth in this office action. Claims 7, 9-12 and 13-14 are allowable.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose or render obvious wherein the locking member further includes a first leg  extending from the pivot post segment for engaging the ratchet teeth, and a second leg extending from the pivot post segment at an angle relative to the first leg, and wherein the locking member is pivotable relative to the first clutch component at the pivot post segment between the locked position in which the first leg engages the ratchet teeth and the released position in which the first leg is disengaged from the ratchet teeth; 2U.S.S.N. 16/488,286 Amendment and Response to Non-Final Office Action Atty. Docket No. 025065-01712/710894US2wherein the actuator member engages the second leg of the locking member and is linearly moveable in a direction substantially tangential to a circumference of the first clutch component against the second leg for causing the pivoting movement of the locking member 
For example, prior arts of records
 Kimes et al. (US 9127,724 B2) discloses a one-way clutch assembly comprising: 
a clutch module (e.g. 11) having a first clutch (e.g. 10) component and a second clutch component (e.g. 12) arranged for rotation relative to the first clutch component and having ratchet teeth (e.g. see col 6, line 56-57, 64-67, Col 7, line 1-3); and
an electromagnetic actuator (e.g. 15) module mounted to the first clutch component and having an energize able coil assembly (e.g. 33’, fig. 12-15) having a moveable actuator member (e.g. 35’) and a locking member (e.g. 26’) operably connected to the actuator member; wherein
the actuator member moves from a first position to a second position in response to energization of the coil assembly for causing concurrent movement of the locking member from a released position (e.g. fig. 13) disengaged from the ratchet teeth to a locked position (e.g. fig. 12) engaged with the locking teeth; wherein 
the locking member includes a pivot post segment (e.g. 34, fig. 10-11) pivotably connected to the first clutch component, 
a first leg (e.g. 36) extending from the pivot post segment for engaging the ratchet teeth, and 
a second leg (e.g. 51) extending from the pivot post segment at an angle relative to the first leg (see fig. 10); wherein 

Park et al. (US 5,638,929) teaches controllable one-way clutch for a vehicle wherein a cylindrical actuator (e.g. 31, fig. 2) is moveable in a direction being generally tangential to the out circumference of the clutch member (e.g. 30).
Further, it would not have been obvious to have modified Kimes to include the actuator member engages the second leg of the locking member and is linearly moveable in a direction substantially tangential to a circumference of the first clutch component against the second leg for causing the pivoting movement of the locking member between the released position and the locked position, as this feature is best understood.
Claims 2-4, 6 and 16 are allowable because they depend on claim 1.
Regarding claim 7, the prior art does not disclose or render obvious  the armature including a plate segment being generally planar and overlying the locking teeth and having a front edge, a rear edge opposite the front edge, a pair of the side edges extending between the front and rear edges; one of the side edges of the plate segment and defining a joint aperture extending into the plate segment from toward the other of the side edges, the moveable pole piece extending along a pole axis and defining an annular neck portion extending inwardly toward the pole axis and received by the joint aperture to connect the moveable pole piece to the armature and to provide movement of armature in response to movement of the moveable pole piece; , in combination with the other elements required by the claim.
For example, prior arts of records
Green et al. (US 2016/0160941 A1) teaches a one-way clutch assembly comprising: 
a clutch module (e.g. 11. fig. 1 )having a first clutch component (e.g. 12) and a second clutch (e.g. 16) component arranged for rotation relative to the first clutch component and having ratchet teeth (e.g. 17); 
an electromagnetic actuator module (e.g. 900, fig. 32) mounted to the first clutch component and having an energize able coil assembly (e.g. 902, fig. 32) having a moveable pole piece (e.g. 912), and a locking member (e.g. 508) operably connected to the actuator member (e.g. 904); 
wherein the locking member is pivotably connected to the first clutch member and pivotable between a released position disengaged from the ratchet teeth and a locked position engaged with the locking teeth;  30WO 2018/152617PCT/CA2018/000035 
an armature (e.g. 920, fig. 32) pivotably connected to the first clutch component and coupling the locking member to the moveable pole piece, wherein pivoting movement of the armature causes the pivoting movement of the locking member; and 
the armature including a plate segment having at least one side edge; 
wherein the pole piece moves from a first position to a second position in response to energization of the coil assembly for causing concurrent movement of the armature and concurrent movement of the locking member from a released position disengaged from the ratchet teeth to a locked position engaged with the locking teeth.  (see para 78)
a front edge and a rear edge, and a pair of the side edges, wherein a strut actuator segment (e.g. 516, fig. 32) extends from the front edge for engaging the locking member, and 
Eckroth et al. (US 5,844,457) discloses a movable armature (e.g. 12, fig. 4) wherein an open slot (e.g. 30b, fig. 4) is inserted on the ratable attached link (e.g. 30). 
Claims 9-12 are allowable because they depend on claim 7.
Regarding claim 13, the prior art does not disclose or render obvious the pole piece includes a stationary pole piece, and a moveable pole piece, and wherein the moveable pole piece and the stationary pole piece are located in alignment with one another along a pole axis radially inward of a coil assembly relative to the pole axis, and wherein a spring is located between the stationary and moveable pole piece along the pole axis, in combination with the other elements required by the claim.
For example, prior arts of records
Bird et al. (US 2017/0204917 A1) teaches a one-way clutch assembly (e.g. 10, fig. 1) comprising: a clutch module (e.g. 20) having a first clutch component (e.g. 12) and a second clutch component (e.g. 20) arranged for rotation relative to the first clutch component and having ratchet teeth (e.g. 22); and an electromagnetic actuator module (e.g. 26) mounted to the first clutch component and having an energize able coil assembly having a moveable pole piece (e.g. 28) and a locking member (e.g. 16) operably connected to the actuator member (see fig 2-3); wherein the pole piece is moveable linearly from a first position to a second position in response to energization of the coil assembly for causing concurrent movement of the locking member from a released position disengaged from the ratchet teeth to a locked position engaged with the locking teeth (see para 26 and 27); wherein the locking member includes a 
Regarding claim 14, the prior art does not disclose or render obvious, wherein the first clutch component defines an actuator opening extending radially into the first clutch component, wherein the actuator opening is threaded, and wherein the electromagnetic actuator includes a threaded section being threadedly coupled with the first clutch component in the threaded actuator opening, in combination with the other elements required by the claim.
For example, prior arts of records Cioc et al. (US 2018/0094677 A1) teaches a one-way clutch assembly (fig. 1) comprising: a clutch module (e.g. 20) having a first clutch component (e.g. 22) and a second clutch component (e.g. 36) arranged for rotation relative to the first clutch component and having ratchet teeth (e.g. 44); and an electromagnetic actuator (e.g. 152, fig. 4) module mounted to the first clutch component and having an energize able coil assembly (e.g. 58) having a moveable actuator member  (e.g. 60) and a locking member (e.g. 48) operably connected to the actuator member; wherein the actuator member moves from a first position to a second position in response to energization of the coil assembly for causing concurrent 

Remarks and Response
Applicant's arguments filed 6/17/2021 have been fully considered but they are partially persuasive per the reasons set forth below. The 112(b) rejection on claim 5 previously set forth in the non-final office action mailed on 3/16/2021 have been withdrawn due to the cancellation of that claim.

Response to Arguments
Regarding claim  5, applicant argues “Claim 5 stands rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
More particularly, Claim 5 stands rejected on the ground that the term "generally tangential" is a relative term, and the specification does not provide a standard for ascertaining the requisite degree which constitutes generally tangential. To advance prosecution, Claim 5 was cancelled. Similar terms to those previously presented in Claim 5 were incorporated into amended Claim 1, but the term "generally" was replaced with "substantially." 
 This is not persuasive as it is still not clear what that means by substantially tangential. The figures (9 and 10) do not show the actuator touching the outer circumference but rather parallel to a tangential line.  This is the same issue that was present in using the word generally.  The arguments don’t explain this any further and the spec is silent on what is or is not substantially tangential. As such the examiner respectfully disagrees.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.P./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655